NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


DALE HAHNE and KRISTI HAHNE, a married couple, individually and
   on behalf of NICHOLAS HAHNE, a minor, Plaintiffs/Appellants,

                                         v.

 AZ AIR TIME, LLC dba ARIZONA AIR TIME, an Arizona corporation,
                       Defendant/Appellee.

                              No. 1 CA-CV 14-0586
                               FILED 03-22-2016


           Appeal from the Superior Court in Maricopa County
                          No. CV2013-008958
             The Honorable Lori L. Horn Bustamante, Judge
           The Honorable Colleen L. French, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Lewis Law Firm, PLC, Phoenix
By Robert K. Lewis, Christopher A. Treadway

Pokora Law, PLC
By Amy M. Pokora
Co-Counsel for Plaintiffs/Appellants

Schneider & Onofry, PC, Phoenix
By Charles D. Onofry, Luane Rosen
Counsel for Defendant/Appellee
                         HAHNE v. AZ AIR TIME
                          Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Patricia K. Norris joined.


P O R T L E Y, Judge:

¶1           Dale Hahne and Kristi Hahne (“Appellants”) challenge the
order vacating their default judgment against AZ Air Time, LLC (“AZ Air
Time”). For the following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2            AZ Air Time operates indoor trampoline parks. Appellants
sued AZ Air Time after their minor child suffered injuries while using a
trampoline at one of its parks. The summons, complaint, and certificate of
arbitration were given to a process server, and were, according to the
amended certificate of service, served on Hannah Stone (“Hannah”), later
identified as the adult daughter of Cynthia Rose-Martin (“Rose-Martin”),
the statutory agent for AZ Air Time.2 Rose-Martin was not served because
she was out-of-state. As a result, AZ Air Time did not answer the
complaint.

¶3           Appellants filed an application for entry of default in August
2013. They filed their motion to enter default judgment five months later
and, following a January 2014 hearing, the superior court entered a $215,000
default judgment against AZ Air Time.

¶4            AZ Air Time moved to set aside the judgment four months
later, arguing the judgment was void because it had not been properly
served and, as a result, the court lacked personal jurisdiction to enter the
judgment. After briefing and argument, the superior court agreed and set
aside the judgment. In the ruling, the court found that there was “no


1 “We view the facts in the light most favorable to upholding the trial court’s

ruling on a motion to set aside a default judgment.” Ezell v. Quon, 224 Ariz.
532, 534, ¶ 2, 233 P.3d 645, 647 (App. 2010).
2 The original certificate of service stated the process server served Rose-

Martin.



                                      2
                         HAHNE v. AZ AIR TIME
                          Decision of the Court

evidence in this case demonstrating that the person who accepted service
was a member or otherwise officially affiliated with Defendant AZ Air Time
LLC, or that she had authority to accept service on the part of the statutory
agent for that defendant.” Appellants appealed, and we have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(2).3

                               DISCUSSION

¶5            Appellants argue the superior court abused its discretion by
finding that service of process was improper. Alternatively, they argue
Rose-Martin’s negligence should be imputed to AZ Air Time, and that the
motion to set aside the default judgment was untimely.

¶6             We have long held that proper service of process is essential
for the court to have jurisdiction over a defendant. Koven v. Saberdyne Sys.,
Inc., 128 Ariz. 318, 321, 625 P.2d 907, 910 (App. 1980) (citation omitted). If
service of process was improper, any resulting judgment is void. Kadota v.
Hosogai, 125 Ariz. 131, 134, 608 P.2d 68, 71 (App. 1980). As a result, we
review a ruling setting aside a default judgment for an abuse of discretion.
Barlage v. Valentine, 210 Ariz. 270, 273, ¶ 5, 110 P.3d 371, 374 (App. 2005)
(citing Cockerham v. Zikratch, 127 Ariz. 230, 233, 619 P.2d 739, 742 (1980)).
An abuse of discretion occurs if the court sets aside a default judgment
without “[s]ome legal justification.” Cockerham, 127 Ariz. at 233, 619 P.2d at
742 (citation omitted). If the court decides a factual issue in reaching its
conclusion, we will not reweigh the evidence, “second-guess or substitute
our judgment for that of the trial court.” Hilgeman v. Am. Mortg. Sec., Inc.,
196 Ariz. 215, 218, ¶ 7, 994 P.2d 1030, 1033 (App. 2000) (citation omitted).

A. Insufficient Service of Process

¶7            Appellants claim service was proper because Hannah was
factually and legally authorized to accept service on behalf of Rose-Martin
and, as a result, that service on AZ Air Time was proper. We disagree.

¶8             AZ Air Time is a limited liability company, and service of
process on a limited liability company can only be accomplished as directed
by A.R.S. § 29-6064 or Arizona Rule of Civil Procedure (“Rule”) 4.1(i).
Section 29-606 provides that service can be on the statutory agent appointed

3We cite to the current version of the statute unless otherwise noted.
4Although both Appellants and AZ Air Time cite to the statutory agent
provision for corporations, A.R.S. § 10-504(A), we focus on § 29-606(A),
which governs service of process for limited liability companies.



                                      3
                        HAHNE v. AZ AIR TIME
                         Decision of the Court

by the limited liability company, on a manager of the limited liability
company, or if the “company fails to appoint or maintain a statutory agent
at the address shown on the records of the [corporation] commission,”5 then
“the commission is an agent of the limited liability company on whom any
process . . . may be served.” A.R.S. § 29-606(A)-(B). Rule 4.1(i) provides
that service can be accomplished “by delivering a copy of the summons and
of the pleading to a partner, an officer, a managing or general agent, or to
any other agent authorized by appointment or by law to receive service of
process.” Together, the statute and rule provide a road map of who must
be served with process to secure jurisdiction over a limited liability
company.

¶9            Here, AZ Air Time challenged the service of process as part
of its motion to set aside the default judgment. The court reviewed the
pleadings and attachments, including the process server’s original and
amended certificate of service, the declarations of Rose-Martin, Hannah,
and others, as well as the deposition testimony of the process server. The
process server testified that he was walking towards Rose-Martin’s office,
Executive Professional Insurance Consultants, when Hannah and her sister
approached him in the parking lot, and one of them asked, “[C]an I help
you?” He said he was looking for AZ Air Time, and they responded,
“[T]hat’s us.” He then served Hannah because she claimed to be a member
of AZ Air Time and he believed her, though the affidavit of service stated
she was the statutory agent. The amended affidavit of service stated he
“[s]erved Cynthia Rose-Martin, Statutory Agent, by serving on Hannah
Stone, Customer Service Representative, appointed and authorized to
accept service in the State of Arizona by Cynthia Rose-Martin.” However,
the court found that the process server’s deposition testimony contradicted
his amended affidavit by clear and convincing evidence given that there
was no evidence that Hannah was authorized to accept service for the
statutory agent. See, e.g., Fiesta Mall Venture v. Mecham Recall Comm., 159
Ariz. 371, 377, 767 P.2d 719, 725 (App. 1988) (noting that “the express
purpose of a statutory agent is to receive notice or service of process”).

¶10           The parties do not dispute that service on Hannah was not
service on the statutory agent, partner, officer, managing agent, or general
agent of AZ Air Time. Appellants argue, however, that she was
“authorized” to accept service. We find no factual support for the argument
because Hannah was not appointed by the limited liability company as its
agent for any purpose. See A.R.S. § 29-604(A)(2). Nor is there any evidence

5 The “commission” is defined at A.R.S. § 29-601(4) to mean “the
corporation commission.”

                                     4
                         HAHNE v. AZ AIR TIME
                          Decision of the Court

that Hannah was appointed as the statutory agent or accepted the role of
statutory agent. See A.R.S. § 29-604(B) (“[u]nless the statutory agent signed
the document making the appointment, the appointment of a statutory
agent or a successor statutory agent on whom process may be served is not
effective until the agent delivers a statement in writing to the commission
accepting the appointment.” (emphasis added)).

¶11            Moreover, Appellants have not provided any legal authority
for their proposition that a designated statutory agent for a limited liability
company can, without the principal’s consent, delegate his or her authority
to be served and, in doing so, bind the principal. Although Appellants
correctly note that an individual can be served at her usual place of abode
by leaving the summons and complaint with a person at that location of
suitable age and discretion, Ariz. R. Civ. P. 4.1(d), the same cannot be said
for a limited liability company given the restrictive language of Rule 4.1(i).

¶12           Moreover, even if we assume, for the sake of argument, that
Rose-Martin could delegate her responsibility as the statutory agent to
Hannah, there is simply no evidence that Rose-Martin delegated her
responsibility. Appellants contend that an alleged phone call between
Rose-Martin’s office and a paralegal from Appellants’ attorney in 2013
provides evidence that Rose-Martin had authorized Hannah to accept
service. But knowledge about a pending lawsuit “will not operate to cure
a defect in service.” Smith v. Smith, 117 Ariz. 249, 252, 571 P.2d 1045, 1048
(App. 1977) (citations omitted).

¶13            Based on the superior court’s analysis of the facts and law that
Hannah was not authorized to accept service for AZ Air Time, we do not
find that the court erred in finding that AZ Air Time had not been served,
or by setting aside the default judgment.

B. Imputation of Negligence

¶14           Relying on Lynch v. Ariz. Enter. Mining Corp., 20 Ariz. 250, 176
P. 956 (1919), Appellants assert that Rose-Martin’s failure to “appoint a
person authorized to accept service” during her absence constituted
negligence that should be imputed to AZ Air Time for purposes of service
of process. We disagree.

¶15           In Lynch, the statutory agent had been “duly served,” id. at 251,
179 P. at 956, and the issue addressed by our supreme court was whether
“the negligence of the statutory agent in not notifying the defendant of the
pendency of the suit because ‘he did not know the address of the company’
[could] be considered ‘excusable neglect.’” Id. at 253, 179 P. at 957.


                                      5
                          HAHNE v. AZ AIR TIME
                           Decision of the Court

Consequently, Lynch does not support the proposition that a statutory
agent who is, or will be, absent from the state has to appoint, or can appoint,
an agent, or that the consequences for failing to do so will be that the limited
liability company will be deemed negligent.

C. Timeliness of Motion to Vacate

¶16           Appellants also contend that the superior court abused its
discretion because it did not consider that the motion to set aside the default
judgment was untimely. They specifically claim the court “did not
address” the delay in its ruling.

¶17            The record demonstrates that the superior court addressed
the issue. AZ Air Time sought to set aside the default judgment under Rule
60(c)(4) for lack of proper service. The court, after noting that Rule 60(c)(4)
allows a court to set aside a final judgment that is void, cited to Blair v.
Burgener, 226 Ariz. 213, 245 P.3d 898 (App. 2010), and noted that “[a] party
seeking relief from a void judgment need not demonstrate that they acted
promptly or that they had a meritorious defense.” Because a judgment
based on improper service of process is void and can always be challenged,
the court did not err.

                                   COSTS

¶18          AZ Air Time requests its costs on appeal pursuant to A.R.S. §
12-342 and Arizona Rule of Civil Appellate Procedure (“ARCAP”) 21.
Because it has prevailed on appeal, we award AZ Air Time its costs on
appeal subject to compliance with ARCAP 21.

                               CONCLUSION

¶19           We affirm the judgment setting aside the default judgment.




                                   :RT




                                         6